DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-8, 10-21, 23-24, and 26-29 have been allowed.
	Claims 9, 22 and 25 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-13) of 02/23/2021, amended claims filled on 02/23/2021 and closet prior art of record Letwin (US20170269593A1) and further in view of Wyatt (US20100125384A1).
Letwin discloses the user interface device comprises an autonomy engage selector that is provided with multiple vehicle interfaces, which are connected in series. Each vehicle interface corresponds to a respective vehicle operation of an autonomous vehicle. Each vehicle interface includes a relay that engages when the vehicle interface is in a ready state. A drive-by-wire controller is provided to autonomously operate each vehicle interface in response to an engage input on the autonomy engage selector when the user interface device is in a ready condition.
Wyatt discloses a traction system has an electric drive transaxle that is connected with a drivable wheel. An auxiliary system has an electric auxiliary motor connected with an auxiliary mechanism. An electric motor control system has a traction controller that is connected with a steering system, accelerator system, operator interfaces, steering and accelerator position sensors, power system, auxiliary system and the electric drive transaxle of traction system. An auxiliary controller is connected with the traction controller, power system and electric auxiliary motor.

In regards to claim 15, Letwin either individually or in combination with other prior art fails to teach or render obvious a device interface configured to communicate instructions, including signals and messages, to and from an external device, the external device comprising a manual input device; a control interface configured to receive sensor signals from one or more vehicle sensors; a fault module configured to detect a fault in the system; a controller module in communication with the device interface, the control interface and the fault module, wherein the controller module is configured to carry out steps for: 
In regards to claim 20, Letwin either individually or in combination with other prior art fails to teach or render obvious  receiving, by a device interface, instructions for controlling a vehicle from an external device, the external device comprising a manual input device; acquiring sensor signals from one or more vehicle sensors; determining, by a controller module, a mode of operation based on the instructions and the sensor signals, input from an operator, or a fault associated with the system; sending, by the controller module, a serial peripheral interface message to a digital-to- analog voltage integrated circuit configured to generate analog voltage control signals; when the instructions or the input from an operator indicate by-wire control, directing, by the controller module, the control signals to at least one control unit on the vehicle, when the instructions or the input from the operator indicate manual control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662